DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.

Response to Amendment
Arguments/amendments were filed 5/6/2022. Currently claim 1 is amended, claims 3 and 8 are cancelled. Claims 1-2, 4-7 and 9-19 are pending and are being addressed in this action. Claims 11-19 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bollinger on 6/3/2022.

The application has been amended as follows: 

	Claim 1:	A device comprising: an elongate elastic strip with a fixed end, separated from a movable end by a deformable intermediate portion having a first curved form in a cured, resting, state defining a forming state; the deformable intermediate portion configured to deform to a second curved form defining a tense state when the deformable intermediate portion is subjected to a force applied in a direction perpendicular to a longitudinal axis of the elongate elastic strip; and in response to removal of the force from the deformable intermediate portion, returning to the forming state from the tense state in a transition that defines an elastic state wherein the deformable intermediate portion deforms from the second curved form to a linear form, thereby causing extension of the 
 a release mechanism configured to connect to the deformable intermediate portion to apply the force in the direction perpendicular to the longitudinal axis to maintain the deformable intermediate portion in the tense state;  
a needle path with a first bend; 
a rigid needle disposed in the needle path and attached to the movable end, the rigid needle configured to traverse a first portion of the needle path responsive to the extension of the movable end in the elastic state; and 
a cannula disposed in the needle path and coupled to the rigid needle to traverse a second portion of the needle path responsive to the rigid needle traversing the first portion of the needle path.

Claims 11-19 are cancelled. 

Reasons for Allowance
Claims 1-2, 4-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: the deformable intermediate portion configured to deform to a second curved form defining a tense state when the deformable intermediate portion is subjected to a force applied in a direction perpendicular to a longitudinal axis of the elongate elastic strip or the release mechanism configured to connect to the deformable intermediate portion to apply the force in the direction perpendicular to the longitudinal axis to maintain the deformable intermediate portion in the tense state. The closest art found was Ethelfeld (20060142698) in view of Flaherty (20020123740). However, the combination fails to teach the deformable intermediate portion configured to deform to a second curved form defining a tense state when the deformable intermediate portion is subjected to a force applied in a direction perpendicular to a longitudinal axis of the elongate elastic strip because the spring and release member only exert a compressible force parallel to the longitudinal axis. Exerting a force perpendicular would likely permanently deform the device thus rendering it inoperable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771